'Judgment unanimously affirmed, without costs or disbursements. We agree with Trial Term that the plaintiff proved no cause of action. In this action on a policy of title insurance Trial Term found that plaintiff failed to establish any damage due to a defect in title, the risk insured against. With this finding we are in accord, and it is determinative of the action. Plaintiff’s loss was due to the fact that a wall was structurally defective and, as a consequence, the municipal authorities condemned the building as unsafe. Due to the defective construction the wall bulged out on the adjacent street and, therefore, encroached. While encroachment was one of the risks insured against, no action because of it was asserted by the city and plaintiff suffered no loss due to it. Trial Term, however, found additional grounds for dismissal, with which we are not in accord and find it unnecessary to discuss.
Concur — Breitel, J. P., Rabin, Stevens, .Steuer and Bastow, JJ.